Title: From John Adams to the President of Congress, 15 October 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Duplicate
Amsterdam October 15th. 1781
Sir

I wish, if it were possible, to communicate to Congress the present State of every Affair, which they have been pleased to confide in any measure to me.
I have recieved the new Commission for Peace, and the Revocation of my Commission and Instructions of the 29th of September 1779. To both of these Measures of Congress, as to the Commands of my Sovereign, I shall pay the most exact Attention. The present Commission for Peace is a demonstration of greater respect to the Powers of Europe, and must be more satisfactory to the People of America, than my former one; besides that it guards against Accidents, which in my late sickness I had reason to think may well happen. I am however apprehensive, that this Commission will lie a long time neglected, and as useless as the former one. I am myself seriously of opinion, that the English will not treat with the United States for many Years. They will see all their Dominions in the East and West Indies conquered by the French and Spaniards: they will see their Government reduced to the limits of their own Island, before they will do it. The present Ministers must die off, and the King too, before there will be any Treaty between Britain and America. The Nation will stand by the King and Ministry through every loss, while they persevere: whereas both would sink into total Contempt and Ridicule, if they were to make Peace. While they persevere, they are Masters of the Purses and the Commerce too of the whole Nation: make Peace, and they lose a great part of this Influence. National Pride when it has become an habitual Passion by long Indulgence, is the most obstinate thing in the World; and this War has been made so completely though so artfully the national Act, as well as that of King and Ministers, that the Pride of the Nation was never committed more entirely to the support of any thing. It is not to be supposed that the present Ministry will Treat with America; and if there should be a Change, and the Leaders of Opposition should come in, They will not treat with America in any Character, that She can with Honor or Safety assume. They might propose a Peace seperate from France, or they might withdraw their Troops from the United States, but they would not make a general  Peace. The Congress at Vienna will prove but a magnificent Chimera; as the British Ministry ever intended it should be. It has already answered their insidious Ends, and now they are giving it a Dismission, by insisting upon their two Preliminaries: so that upon the whole, according to the best Judgment I can form, it will not be worth while for Congress to be at the Expence of continuing me in Europe, with a View to my assisting at any Conferences for Peace, especially as Dr Franklin has given me Intimations that I cannot depend upon him for my Subsistance in future.
My Commission for borrowing money has hitherto been equally useless. It would fill a small Volume to give an History of my Negotiations with People of various Stations and Characters, in order to obtain a Loan, and it would astonish Congress to see the Unanimity with which all have refused to engage in the Business, most of them declaring they were afraid to undertake it. I am told that no new Loan was ever undertaken here, without meeting at first with all sorts of Contradiction and Opposition for a long time: but my Loan is considered not only as a new one, but as entering deep into the Essence of all the present political Systems of the World, and no man dares engage in it, until it is clearly determined what Characters are to bear Rule, and what System is to prevail in this Country. There is no Authority in Europe more absolute, not that of the two Empires, not that of the simple Monarchies, than that of the States General is in their Dominions, and nobody, but Mr De Neufville, dares advance faster in a political Maneuvre, than the States. Mr De Neufville has done his utmost, and has been able to do nothing. Three thousand Guilders, less than three hundred pounds, is all that he has obtained. Notwithstanding this, there is an universal Wish that the World may be made to believe, that my Loan is full. It is upon Change, by an unanimous dissimulation, pretended to be full, and there are Persons, who, I know not, who write to London and fill the English Papers with Paragraphs, that my Loan is full. Mr. De Neufville has advertised, in the customary form: for all Persons possessed of American Coupons to come and recieve the Money at the End of the first six Months. These Persons cannot be more than three in Number.
My Letters of Credence to their High Mightinesses have been taken ad referendum by the several Provinces, and are now under Consideration of the several Branches of the Sovereignty of this Country: but no one City or Body of Nobles has as yet determined upon them: None have declared themselves in favor of my Admission to an Audience, and none have decided against it: and it is much to be questioned, whether any one will determine soon.
I have often written to Congress, that I never could pretend to foretell what the States General would do. I never found any body here who guessed right: and upon reading over all the Negotiations of Jeannin, Torcy, D’Avaux and D’Estrades in this Country, I found every one of those Ministers were, at the several periods of their Residence here, in the same Uncertainty. It appears to have been for this Century and an half at least the national Character to manage all the World as long as they could, to keep things undetermined as long as they could, and finally to decide suddenly upon some fresh Motive of Fear.
It is very clear to me, that I shall never borrow Money until I have had an Audience: and if the States pursue their old Maxims of Policy, it may be many Years before this is agreed to. I am much inclined to believe, that nothing decisive will be done for two or three Years—perhaps longer—yet it may in a month. Parties are now very high, and their Passions against each other warm: and, to all appearance, the good Party is vastly the most numerous: but We must remember, that the supream Executive is supposed to be determined on the other side, so that there is real danger of popular Commotions and tragical Scenes.
The Question really is, whether the Republic shall make Peace with England, by furnishing her Ships and Troops according to old Treaties, and joining her against all her Enemies, France, Spain, America, and as many more as may become Enemies in the Course of the War. The English Party dare not speak out and say this openly; but if they have common Sense they must know that England will make Peace with them upon no other Terms. They pretend that upon some little Concessions, some trifling, Condescendancies, England would make Peace with Holland seperately. Some pretend that a seperate Peace might be had upon the single Condition of agreeing not to trade with America: others, upon the Condition of considering Naval Stores as Contraband Goods: but the Commercial Cities are almost unanimously against both these Articles. The English Party are sensible of this, yet they entertain hopes, by keeping the Republick in a defenceless state. Commerce will be so far ruined, and the common People in the great trading Cities reduced to such Want and Misery, as to become furious, demand Peace at  any rate, and fall upon the Houses and Persons of those who will not promote it.
The English Party I think will never carry their point so far, as to induce the Nation to join the English. There are three Considerations which convince me of this beyond a doubt. First; corrupted and abandonned as a great part of this Nation as well as every other in Europe is, there is still a public national Sense and Conscience; and the general, the almost universal Sense of this Nation is, that the English are wrong and the Americans right in this War. The Conduct of the Americans is so like that of their venerable and heroic Ancesstors; it is evidently founded in such principles as are uniformly applauded in their History, and as every Man has been educated in an habitual Veneration for, that it is impossible for them to take a part in the War against America. This was universally conspicuous upon the publication of my Memorial to the States. Secondly; the Commercial Part of those Provinces I think will never give up the American Trade. Thirdly; England is so exhausted and so weak, and France, Spain and America so strong, that joining the former against the three latter would be the total Ruin of the Republick.
Nevertheless, the Court Party will find means of delay, and will embarrass the Operations of War in so many Ways, that it will be long before any decisive Measures will be taken in favor of America.
Whether under all these Circumstances Congress will think proper to continue me in Europe: whether it will be in their Power to furnish me with the means of Subsistance, as Dr. Franklin in his Letter to me thinks I cannot depend upon him, and I have no hopes at all of obtaining any here, I know not, and must submit to their Wisdom. But after all, the state of my health, which I have little Reason to hope will be restored, without a Voyage home, and more Relaxation from Care and Business, than I can have in Europe, makes it very uncertain whether I shall be able to remain here. In short my Prospects both for the public and for myself are so dull, and the Life I am likely to lead in Europe is likely to be so gloomy and melancholy, and of so little use to the public, that I cannot but wish it may suit with the Views of Congress to recall me.

I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

